MAUS, Judge,
dissenting.
In summary, adjoining municipalities may consolidate upon the basis of a proposition of consolidation originating by any combination of an ordinance adopted by the governing body or the petition of the residents of each affected municipality. Ultimately the ordinance or ordinances and/or petition or petitions are to be filed with the county court. The county court then submits “the question of consolidation . if the ordinances and petitions propose the same terms and conditions for consolidation . . . .” § 72.165.
The ordinances and petitions may, but are not required to present a proposal concerning “[t]he form of government, the name of the municipality as consolidated and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise . . . § 72.163 and 72.155.
“In the event that the question as voted upon” does not present such a proposal concerning details of transition, and consolidation received the required approval, each municipality shall appoint five commissioners to meet and formulate a proposal. That proposal is then submitted to the voters in each of the affected municipalities. If “the question ’’ is not approved by a majority in both or all the affected municipalities, new commissioners are appointed and the procedure is repeated.. If the second proposal does not receive the required approval, “the question receiving the highest total number of votes in favor thereof shall be considered as having passed by a simple majority.” § 72.185.
Of course, the bonded indebtedness of each affected municipality must be paid. The applicable section (§ 72.195) does provide that taxes to pay bonded indebtedness-es for improvements or facilities inuring to the benefit of the residents of one former municipality shall be levied against property in the area of that former municipality. On the other hand, taxes to pay bonded indebtedness for improvements or facilities to be used generally by the consolidated municipality shall be levied against property in the consolidated municipality. But, that allocation is not imposed in all events. It applies only if it is not “otherwise provided in the proposition as voted upon.” This section concludes with the sentence which gives rise to this controversy. “The question as originally submitted shall list each separate bonded indebtedness of the municipalities and shall clearly indicate whether the tax necessary to retire it is to be levied generally or locally.” § 72.195.
The majority opinion holds that this sentence does not mandate that such information and indication (actually a proposal of allocation) be included as a part of the proposition at the first election. I believe it does.
First, such a construction is supported by the language itself. Throughout the sections dealing with consolidation the term “the question” is used. It is used in reference to the first election and then in reference to the possible second and third elections. When that sentence refers to “the question as originally submitted ” it seems to point unmistakably to the first election.
Second, it seems that the purpose of this sentence is to require as a prelude to consolidation the residents of each municipality be informed of the taxes they must pay and be given an effective choice about the matter. It is no answer to say that such information may be given and allocation proposed at the second and third elections. The consolidation is effective on approval of “the question” at the first election. § 72.-180. The proposition of the commissioners concerning allocation (or absence of such proposition) at both the second and third elections may be rejected and yet an allocation never approved by a majority of the voters in both or either of the affected municipalities will be effective.
Third, the language of the sections dealing with proposals concerning the “details of transition” that may be, but are not required to be, set forth in the ordinance or *651petition (and by inference as a part of the proposition at the first election) supports providing information as to bonded indebtedness and submission of the indication of allocation at the first election. The language “what taxes as will be collected” cannot have reference to the taxes necessary to pay bonded indebtedness. By reason of the bond issues involved those taxes must be collected regardless of any proposal to the contrary. The issue is from what area they will be collected. Further, the “details of transition” are submitted for approval “until the new governing body provides otherwise”. Section 72.195 dealing with allocation of taxes for bonded indebtedness contemplates a more permanent allocation.
Fourth, the legislature has enacted ten sections dealing with the “absorption” of one municipality by another, §§ 72.300 to 72.350. Absorption is complete upon one election. Section 72.335 provides an allocation of taxes for payment of bonded indebtedness similar to that pertaining to consolidation, but omits the “unless otherwise provided” provision. Yet that section further provides: “The question as originally submitted by resolutions and the notice of the election shall list each separate bonded indebtedness of the municipalities . . . .” § 72.335. The meaning here is clear. The information and proposed allocation must be submitted at the first and only election. It must be assumed the sentence serves the same purpose and should bear the same meaning in both instances.
Lastly, § 72.170 bears the caption “Form of ballot”. The section provides “[t]he question shall be submitted in substantially the following form: Shall . . and . consolidate?” But, this does not militate against a ballot posing that question upon the basis of a proposal of “details of transition” (§ 72.185), of the annexation of a street, stream or vacant land (§ 72.153) or of the allocation of taxes for the payment of bonded indebtedness (§ 72.195).
I would overrule the motion to dismiss and place the case upon the docket for briefing, hearing and disposition.